         Case 8:19-cr-00028-GJH Document 60 Filed 07/08/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT

                            DISTRICT OF MARYLAND

UNITED STATES                         )
                                      )
       v.                             )       Crim. No. GJH19CR028
                                          )    Judge Hazel
LARRY FRANCIS NEWMAN, JR.                 )


      DEFENDANT NEWMAN’S MOTION/NOTICE OF INTENTION TO INTRODUCE
                 TRIAL TRANSCRIPT INTO EVIDENCE AT TRIAL

       Defendant, Larry F. Newman, Jr., through undersigned counsel,

hereby moves/provides notice of Mr. Newman’s intention to introduce

into evidence certain parts of the Trial Transcript in United

States v. Barudi Faison.

       1. In October 2020, the Government tried the case of United

States v. Bardi Faison, 8:19CR00027-GJH, before this Court.

       2. Counsel for the Government were the same Government counsel

as in the instant case.

       3. The Government called several police/Government agent

witnesses in their case.

       4. Mr. Newman intends to read to the jury in the instant case

the    transcript    of   the   Government’s       police/Government     agent

witnesses in the Faison case.

       5. This police/Government agent witness testimony is as

follows, from Volume II, October 9, 2020:

       John McIntosh, pp. 27-60;

       Tyrone Thomas, pp. 63-69;
      Case 8:19-cr-00028-GJH Document 60 Filed 07/08/21 Page 2 of 2



     Allan Mandujano,pp. 70-73;

     Jaime Roshner, pp. 79-87;

     Christopher Szakolczai, pp. 93-102; 110-116;

     Matthew Leonard, pp. 117-137;

     Jaime Roshner, pp. 140-145.



                                   Respectfully submitted,



                                         /S/
                                 Peter L. Goldman, Esq.
                                  SABOURA, GOLDMAN & COLOMBO, P.C.
                                  211 North Union Street, Suite 100
                                  Alexandria, VA 22314
                                 (703) 684-6476 (o)
                                  (703) 373-1941 (f)
                                  pgoldmanatty@aol.com
                                  Counsel for Defendant



                      CERTIFICATE OF SERVICE

     I hereby certify that on this 8th day of July, 2021, a copy of
the foregoing Motion/Notice was sent via ECF to: AUSA Elizabeth G.
Wright, United States Attorney's Office for Maryland, 6406 Ivy
Lane, Suite 800, Greenbelt, MD 20770.


                                           /S/
                                 Peter L. Goldman




                                   2
